Citation Nr: 0202051	
Decision Date: 03/04/02    Archive Date: 03/15/02

DOCKET NO.  94-31 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a disability of the 
right hand.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard Paul Cohen, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from April 1969 to 
December 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in December 
1993 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia, which reopened and 
denied service connection for an acquired psychiatric 
disorder to include PTSD, denied service connection for 
residuals of a right hand injury, and denied a TDIU.

This matter was Remanded by the Board in September 1997 for 
the purpose of obtaining additional factual and medical 
evidence.  The Board of Veterans' Appeals (Board) issued a 
decision in March 2000.  A May 2001 order of the United 
States Court of Appeals for Veterans Claims (Court) vacated 
the March 2000 Board decision and remanded the case to the 
Board for readjudication of the claims in light of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).   


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal has 
been obtained. 

2.  In a June 1983 rating decision, the RO denied service 
connection for a nervous condition, including PTSD; the 
appellant was duly notified of the decision in June 1983, but 
did not enter notice of disagreement with this decision 
within one year of such notice.

3.  In a July 1984 rating decision, the RO concluded that the 
appellant had not presented new and material evidence to 
reopen a claim for service connection for a nervous 
condition, including PTSD; the appellant was duly notified of 
the decision in July 1984, but did not enter notice of 
disagreement with this decision within one year of such 
notice. 

4.  The evidence associated with the claims file subsequent 
to the July 1984 RO decision which is new, by itself or in 
connection with evidence previously assembled, is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD. 

5.  The veteran engaged in combat with the enemy and was 
awarded a Purple Heart Award and the Bronze Star Medal with a 
"V" device. 

6.  The weight of the competent medical evidence of record 
demonstrates that the veteran does not currently have a 
diagnosed disability of PTSD. 

7.  There is no evidence of an occurrence, injury, or disease 
in service which has been related to the veteran's currently 
diagnosed psychiatric disorder of schizophrenic personality 
disorder. 

8.  The veteran does not have a current disability manifested 
by weakness or loss of grip strength of the right hand.

9.  The veteran's service-connected disabilities consist of 
scars of the right arm, malaria, and scrub typhus, each rated 
as noncompensably disabling.

10.  The veteran's service-connected disabilities are not of 
sufficient severity as to preclude him from engaging in all 
types of substantially gainful employment consistent with his 
education and occupational background.



CONCLUSIONS OF LAW

1.  The RO's July 1984 rating decision denying reopening of a 
claim for service connection for a nervous condition, 
including PTSD, is final.  38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 20.201, 20.302, 20.1103 
(2001).  

2.  The evidence received subsequent to the RO's July 1984 
rating decision denial is new and material, and the 
requirements to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2001); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.156(a), 
20.1105 (2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  

3.  The veteran does not have PTSD which was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1154(b) (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f), 4.125(a) (2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159). 

4.  The veteran does not have a diagnosed psychiatric 
disability (other than PTSD), including schizophrenic 
personality disorder, which was incurred in or aggravated by 
service or as a result of any incident of service.  
38 U.S.C.A. § 1110 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 4.9 (2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  

5.  A disability of the right hand was not incurred in or 
aggravated by military service, including on a secondary 
basis.  38 U.S.C.A. § 1110 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159). 

6.  The criteria for the assignment of a TDIU have not been 
met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2001); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The Board finds that, in this appellant's case, the 
requirements of the Veterans Claims Assistance Act of 2000 
and implementing regulations have been met with regard to all 
issues on appeal.  A VA PTSD examination was conducted in 
July 1993, which included medical diagnoses and etiology 
opinion.  The veteran failed to appear for a VA PTSD 
examination scheduled for March 1999.  The veteran has not 
requested further VA examination for PTSD, only further 
review of the claims file and medical opinion, and has not 
indicated that he is willing to appear for another VA PTSD 
examination.  The veteran's attorney asserts that no further 
psychiatric examination of the veteran is needed.  VA's duty 
to assist includes obtaining medical records and medical 
examinations where indicated by the facts and circumstances 
of the case.  However, the Court has held that "the duty to 
assist is not always a one-way street," and that, if the 
veteran wishes help, "he cannot 


passively wait for it in the circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Further, in Hyson v. Brown, 5 Vet. App. 262, 265 
(1993), the Court stated that, "[i]n the normal course of 
events, it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on the part of the VA to turn up heaven and earth 
to find him."  In the present case, the record shows that 
the RO made numerous attempts to contact the veteran and 
afford him a VA examination.  The Board finds that VA has 
taken the appropriate actions in its duty to afford the 
veteran the VA examination requested in the September 1997 
Remand.  The Board will therefore render a decision on this 
appeal based upon the evidence of record.  

In a November 2001 written submission, the veteran's attorney 
requested further review of the claims file by another 
psychologist to "consider the possibility that the veterans 
diagnosis of Schizophrenia and substance abuse . . . are 
erroneous diagnoses and are the result of self medication and 
an attempt to lessen the symptoms of post traumatic stress 
disorder."  There is no basis in the record upon which to 
request such a speculative opinion; a psychological opinion 
as to whether multiple well-documented diagnoses of 
schizophrenia/schizophrenic personality disorder and 
substance abuse are erroneous diagnoses calls for 
speculation.  As there are both psychological and psychiatric 
examination results and medical opinions of record, there is 
sufficient medical evidence of record to make a decision on 
the claim; additional psychological opinion is not necessary 
to make a decision on the veteran's claim for service 
connection for a psychiatric disorder, including PTSD.  
38 U.S.C.A. § 5103A(d)(1), (2)(C).  As such, the Board finds 
that there is no reasonable possibility that such opinions 
would aid in substantiating the veteran's claim.  38 U.S.C.A. 
§ 5103A(a)(2).  The Board points out that the Physician's 
Guide for Disability Evaluation Examinations was rescinded by 
Veterans Health Administration Informational Bulletin No. 11-
56 (Sept. 9, 1994)   and in a September 24, 1997 jointly 
signed memorandum from the Acting Under Secretary for 
Benefits and the Under Secretary of Health.

The veteran's attorney has also requested further 
psychological opinion regarding whether substance abuse is 
secondary to PTSD, whether purported PTSD aggravated other 
psychiatric disorders, whether there was an increase in 
(unspecified) preexisting psychiatric disability, and whether 
purported PTSD results in total disability.  In light of the 
Board's determination in this decision that the weight of the 
evidence demonstrates that the veteran does not currently 
have a diagnosis of PTSD, the Board finds there is no 
reasonable possibility that such additional medical opinions 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2).  

In June 1993, the veteran was afforded a VA examination of 
his gunshot wound residuals.  The examination specifically 
addressed functional impairment attributable to service-
connected residuals of gunshot wound disability. 

Pursuant to the September 1997 Board Remand, the RO has 
obtained the veteran's service personnel records, service 
medical records, stressor verification through the U.S. Army 
and Joint Services Environmental Support Group (ESG) (now 
known as the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR)), and scheduled the veteran for a PTSD 
examination, to which the veteran failed to report in March 
1999. 

In the rating decision, statement of the case, and 
supplemental statements of the case, the RO advised the 
appellant of what must be demonstrated to establish the 
benefits sought on appeal.  The Board finds that the RO has 
obtained, or made reasonable efforts to obtain, all records 
or other evidence which might be relevant to the appellant's 
claim, and the appellant has not identified any additional 
treatment records or other evidence which has not been 
obtained.  Accordingly, the Board finds that no further 
notice to the appellant or assistance in acquiring additional 
evidence is required by the new statute and regulations.  



II.  Factual Background

The veteran's enlistment and discharge examinations indicated 
that his upper extremities and psychiatric condition were 
normal.  Service medical records contain no references to 
complaints or findings of a gunshot wound to the right arm 
and/or a psychiatric disorder.

A review of the veteran's DD Form 214 (Report of Transfer or 
Discharge) indicates that his military occupational specialty 
(MOS) was as an infantryman.  He received the National 
Defense Service Medal, the Republic of Vietnam Campaign 
Medal, the Vietnam Service Medal, the Vietnam Campaign Medal, 
the Air Medal, the Purple Heart Medal, and the Bronze Star 
Medal.  Service personnel records indicate that the Bronze 
Star Medal was awarded with a "V" device.

In March 1977, the veteran filed claims for service 
connection for the residuals of malaria, the residuals of 
scrub typhus, brain damage, and the residuals of a gunshot 
wound to his right arm.  He stated he was shot in October 
1970.  He maintained that he had never regained full use of 
his right hand.

The veteran was afforded a series of VA examinations in May 
1977.  At the general medical examination, he reported being 
shot in his right arm while serving in Vietnam, and that he 
had not regained full use of his right arm or hand since that 
time.  There was a scar over the proximal flexor of the right 
arm measuring three-eighths of an inch by three-eighths of an 
inch, which was mildly depressed but not adherent.  There was 
another scar of the proximal ulnar area of the right arm 
measuring half an inch by half an inch.  The veteran had full 
range of motion of both wrists, with no muscle atrophy, but 
with moderate loss of grip strength in his right hand.  X-
rays of the right hand revealed normal bony structures and 
joints.  The diagnosis was residuals of a gunshot wound of 
the right arm, including scars that had a mild cosmetic 
defect.

At a VA neurological consultation in May 1977, the veteran 
stated that he had used drugs while he was overseas,  but 
denied drug use prior to service.  He reported being in a 
fight, being knocked unconscious, and having a problem with 
his short-term memory for "awhile."  He made no reference 
to a disability of the right hand.  On examination, the 
veteran was oriented times three.  He was able to perform 
serial sevens with no problem.  His speech was slow, halting, 
and seemed volitional.  He was very slow to answer any 
question no matter how simple.  He rarely smiled.  Muscle 
strength was good.  Tone and volume of the muscles was 
normal.  Deep muscle reflexes of the right arm were active.  
The sensory system was normal.  Nerve status was normal.  
There were no findings made with regard to there being any 
abnormality of the right arm or hand.

By a rating action dated in June 1977, service connection for 
scars of the right arm was granted.  Although service medical 
records contained no reference to a gunshot wound of the 
right arm, the RO determined that the presence of the scars 
on the veteran's right arm and his receipt of the Purple 
Heart supported the claim for service connection.  A 
noncompensable disability rating was assigned.  The other 
claims for service connection were denied on the basis that 
there was no current medical evidence pertaining to malaria, 
scrub typhus, or brain damage.  The RO observed that the 
veteran's service medical records appeared to be incomplete.

In January 1983, the veteran filed a claim for an increased 
rating of his service-connected gunshot wound.  He said the 
shrapnel penetrated the muscle of his arm and that the pinky 
of his right hand remained numb.  The veteran also indicated 
that he wished to file a claim for service connection for 
PTSD.  He stated he was receiving treatment through the 
Brecksville VA Medical Center (VAMC).

Medical records from the Brecksville VAMC dated from March 
1982 to December 1982 were associated with the claims folder.  
A March 1982 discharge summary indicates that the veteran had 
been admitted due to feelings of nervousness and difficulties 
maintaining a job and relationships with others.  He said he 
lived a nomadic life.  He appeared unkempt and disheveled.  
His affect was not blunt and his mood was neither depressed 
nor elated.  The veteran denied suicidal or homicidal 
ideation or hallucinations.  His memory was good.  Physical 
examination was within normal limits.  The veteran was noted 
to have been previously hospitalized in November 1977.  The 
diagnosis was schizotypal personality disorder.  Similar 
findings were made in December 1982.

An abbreviated medical record from the Brecksville VAMC shows 
that the veteran was briefly hospitalized in April 1983.  He 
complained of having no place to stay and of chronic 
diarrhea.  There was no indication of any psychosis or 
agitation.  The diagnosis was schizotypal personality 
disorder.

Service connection for an acquired psychiatric disorder 
("nervous condition"), including PTSD, was denied in June 
1983.  The RO determined that the veteran's diagnosed 
personality disorder was a developmental abnormality and not 
a condition for which service connection could be granted.  
The RO also found that evidence of a diagnosis of PTSD had 
not been presented.  The veteran was duly notified of the 
decision and appellate rights in June 1983, but did not enter 
notice of disagreement with this decision within one year of 
such notice.  

In connection with an April 1984 claim to reopen service 
connection for a nervous condition to include PTSD, medical 
records from the Clarksburg VAMC dated from February 1984 to 
April 1984 were associated with the claims folder.  A 
February 1984 hospital summary indicated that the veteran was 
brought to the medical center under probable cause 
commitment.  He had been charged with assault after an 
altercation at a local tavern.  He was also noted to have 
been behaving in an unmanageable and belligerent fashion 
towards his mother.  The veteran stated he had been drinking 
a lot and getting into frequent arguments with his mother.  
He acknowledged a history of drug use and prior psychiatric 
admissions.  He was diagnosed as having a schizotypal 
personality disorder.

The veteran was readmitted in March 1984.  He was very vague 
about his own complaints other than the fact that he had no 
resources.  He stated that he served in Vietnam.  He showed 
some symptoms of PTSD such as a startled reaction, emotional 
numbing, psychic withdrawal, and a profound disruption of his 
ability to cope since his military service.  The veteran was 
also noted to behave in a way that was slightly out of touch 
with current reality.  The examiner observed that a 
determination of how much combat the veteran experienced and 
his reactions to the same had been difficult to elicit.  The 
diagnoses were schizotypal personality disorder and possible 
PTSD.

By a rating action dated in July 1984, the prior (June 1983) 
denial of service connection for an acquired psychiatric 
disorder to include PTSD was continued.  The RO found that 
the most recent medical evidence of record showed that the 
veteran had been diagnosed as having a schizotypal 
personality disorder and possible PTSD.  The veteran was 
notified of the decision and his appellate rights in July 
1984, but did not enter notice of disagreement with this 
decision within one year of such notice. 

Following receipt of additional service medical records 
showing that the veteran was treated for scrub typhus, and 
that he had an in-service history of treatment for falciparum 
malaria, service connection was granted for the residuals of 
scrub typhus and malaria in February 1985.  Noncompensable 
disability ratings were assigned. The RO found there was no 
post-service medical evidence indicating that the veteran 
suffered from the residuals of either disease.

In July 1991, the veteran appears to have filed a claim for 
increased ratings of his service-connected disabilities.  
There is also an indication that he sought to reopen his 
claim of service connection for a nervous condition.  He gave 
a history of treatment at the Clarksburg VAMC.  However, the 
Clarksburg VAMC reported in September 1991 that the veteran 
had not been to its facility since 1986.

Service connection for a nervous condition was denied in May 
1992.  The RO stated that it had no choice to deny the 
veteran's claim due to his failure to report for his 
scheduled VA examination.  Specifically, the veteran did not 
report for VA psychiatric examinations scheduled in September 
1991, November 1991, February 1992, and March 1992.  The RO 
stated that it would be willing to reconsider the veteran's 
claim if he reported for his VA examination.

In a statement received in December 1992, the veteran's 
attorney asked that the veteran be scheduled for VA 
examinations to evaluate the extent of his PTSD, malaria, 
scars, and typhus.  The attorney stated that the veteran had 
previously experienced difficulty getting the notices of the 
examinations.  He said the veteran's emotional condition 
prevented him from maintaining employment and a single 
residence.  He stated the veteran's mail had not caught-up 
with him.  The veteran's latest mailing address was provided.  
The attorney indicated that the veteran could be reached 
through his office.

The attorney also raised a claim for service connection for a 
disability of the right hand as secondary to the veteran's 
service-connected right arm gunshot wound.  He noted that a 
disability of the right hand had been reported at the 
veteran's May 1977 VA general medical examination.  He asked 
that the RO perform a search for the veteran's service 
medical records in order to confirm that the veteran 
sustained a gunshot wound.

The veteran appeared for a VA PTSD examination in February 
1993.  The veteran was reported to have gone through an 
initial screening and told to wait until the examiner was 
ready to see him.  However, the veteran subsequently 
disappeared from the waiting room.  The examiner stated that 
he searched for the veteran and had him paged, but that there 
was no response.

An examination report from R.A. Pearse, M.A., dated in July 
1985 and received in July 1993, shows that the veteran was 
evaluated for the purpose of determining his eligibility for 
U.S. Social Security Administration (SSA) disability 
benefits.  At that time, he complained of depression and 
other anxieties especially as they pertained to his inability 
to maintain or obtain employment.  He indicated that he had 
served in Vietnam and was wounded in action.  The 
psychologist noted that the veteran had been admitted to the 
Clarksburg VAMC in January 1985 and had been diagnosed as 
having chronic, undifferentiated schizophrenia accompanied 
with PTSD.  Following a mental status examination, the 
veteran was diagnosed as having undifferentiated type 
schizophrenic disorder and chronic PTSD.

A copy of an October 1991 letter from a readjustment 
counseling therapist, J.C. Coulter, M.A., to the U.S. Social 
Security Administration (SSA) was associated with the claims 
folder.  This therapist reported that the veteran visited her 
office usually once a year requesting a variety of services 
ranging from basic counseling and employment to 
transportation needs.  She wrote the veteran had a history of 
alcohol abuse.  She wrote that the record contained evidence 
of a possible learning disorder, poor concentration, and an 
inability to effectively communicate with others.  She 
indicated that the veteran had been referred to the 
Clarksburg VAMC for psychiatric treatment.  Whether he 
followed through with this recommendation was unknown.  The 
veteran's receipt of the Air Medal, Purple Heart, and Bronze 
Star were noted.  She wrote that the veteran "possibly" was 
suffering from PTSD resulting from his Vietnam tour, but she 
was unable to offer a diagnosis because of the veteran's lack 
of participation with their office, so that they were unable 
to fully process the PTSD symptoms.  

Due to his failure to report for the February 1993 VA 
psychiatric examination, the RO denied the veteran's claim.  
The RO indicated that no further action could be taken unless 
he expressed a willingness to report for a VA examination.  
The veteran was mailed notice of this decision in April 1993 
and apprised of his appellate rights.

A statement pertaining to the veteran's in-service stressors 
was received in April 1993.  The veteran wrote that there 
were numerous instances when he was involved in armed combat 
with the enemy, including an ambush, being shot at, being 
bombed or shelled, including with a grenade, claymore mine 
detonation in his vicinity, walking point in combat patrol, 
and treating or dealing with casualties.  In one such 
instance, he recalled the circumstances surrounding the time 
he was shot and, while lying helpless, watched as a friend 
died.  He wrote about several other episodes when conflicts 
with the Viet Cong resulted in the wounding or killing of his 
comrades, specifically identifying two fellow servicemen by 
name who were wounded or killed in action.  

In April 1993, the veteran, through his attorney, filed a 
claim for a TDIU.  He indicated that he was presently 
receiving Social Security benefits due to his diagnosed PTSD 
and that he had not worked since 1977.   He reported that he 
had two years of college education.

A copy of a May 1986 decision from the SSA shows that the 
veteran was awarded disability benefits.  His primary 
diagnosis was schizophrenic disorder, undifferentiated type.  
His secondary diagnosis was chronic PTSD.  The July 1985 
report from psychologist R.D. Pearse was referenced.  The 
veteran's receipt of disability benefits was continued by a 
decision from the SSA dated in May 1989.  However, the 
veteran's diagnoses were changed to personality disorder and 
alcohol abuse.  The report of a February 1992 examination 
conducted by R.D. Pearse was attached to this decision.  The 
report contained no findings pertaining to PTSD or to any of 
the service-connected disabilities.  The veteran's inability 
to work was attributed to his personality disorder and 
alcohol abuse.

In June 1993, the veteran was afforded a VA systemic 
examination.  He stated that he continued to experience 
symptoms related to his service-connected malaria.  He noted 
that he also contracted typhus in service, but that he did 
not currently suffer from any symptoms related to the same.  
With the exception of the scar in the proximal right ulnar 
area, he stated that he did not have any problems pertaining 
to his in-service gunshot wound to the right ulnar area.  On 
examination, the veteran's musculoskeletal system was found 
to be within normal limits.  There was a half-inch scar 
anteriorly just below the right elbow on the medial side that 
was slightly darker than the surrounding skin color.  The 
exit wound was posterior just behind the elbow.  There was no 
keloid formation or local tenderness.  An examination of the 
elbow did not reveal any abnormality.  There was no evidence 
of inflammation in the area.  There was also no evidence of 
limitation of function of the affected part.  The diagnosis 
was gunshot wound with residual scar, proximal right ulnar 
area.

The veteran was afforded a VA psychiatric examination in July 
1993.  He stated that he entered service when he was 23-years 
old, served as a rifleman, and was involved in several combat 
operations.  He reported witnessing several friends get 
killed in battle.  His psychiatric history was discussed.  
His main complaint was being homeless.  On mental status 
examination, the veteran's attitude was suspicious, speech 
was normal and coherent, mood was dysphoric, and affect was 
restricted.  He reported difficulty falling asleep, endorsed 
periodic nightmares (he dreamed about Vietnam once or twice a 
month) and auditory hallucinations, and denied suicidal 
ideation.  The veteran did not display manic symptoms, 
pressured speech, racing thoughts, or grandiosity, and denied 
panic attacks, phobias, or agoraphobia.  His thought process 
showed no tangentiality.  However, his thought content showed 
paranoid delusions.  The diagnoses were alcohol dependence, 
alcohol hallucinosis, and schizotypal personality disorder.  
The examiner concluded that the veteran's psychiatric 
problems were not related to his military service.  He also 
concluded that the veteran did "not meet the criteria of 
PTSD." 

By a rating action dated in December 1993, the RO reopened 
the claim of service connection for an acquired psychiatric 
disorder, to include PTSD.  The RO held that the veteran's 
previous diagnosis of PTSD represented new and material 
evidence.  However, the RO indicated that the claim for 
service connection for schizotypal personality disorder was 
denied because a personality disorder was a developmental 
abnormality and not a disease entity for which service 
connection could be assigned.  The RO also observed that PTSD 
was not diagnosed at the veteran's most recent VA 
examination.  Thus, while it was "clear" that the veteran 
served in combat in Vietnam and had a past diagnosis of PTSD, 
the RO found there was no evidence demonstrating that he had 
a current diagnosis of PTSD.  Similarly, service connection 
for a disability of the right hand was denied because there 
was no current medical evidence of a disability of the right 
hand.  The claim for a total TDIU was denied because the 
veteran failed to meet the minimum schedular requirements.  
The RO also continued the noncompensable disability ratings 
assigned to the veteran's service-connected scars of the 
right arm, malaria, and scrub typhus.

A May 1994 report from the U.S. Army and Joint Services 
Environmental Support Group (now known as the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR)), 
further confirms that: the veteran was wounded in action in 
August 1970 as a result of small arms fire; the veteran's 
unit while in Vietnam participated in many combat actions and 
enemy engagements, claymore mine incidents, which resulted in 
[redacted] wounded in action in May 1970 and [redacted] 
[redacted] killed in action in August 1970; and that, because 
of his duty assignment and MOS, it was likely that the 
veteran performed point man duties while in Vietnam as he had 
reported.  

In September 1997, the Board denied increased (compensable) 
ratings for service-connected residuals of malaria, residuals 
of scrub typhus, and right arm scars.  The issues of service 
connection for an acquired psychiatric disorder, to include 
PTSD, and the residuals of a gunshot wound to the hand and a 
TDIU were Remanded for further development.  In this regard, 
the RO was asked to schedule the veteran for a VA psychiatric 
examination to determine whether the veteran suffered from 
PTSD and, if so, to develop and identify the stressor(s) that 
caused the PTSD.  The Board also requested that the RO 
consider the tenets of 38 U.S.C.A. § 1154(b) with regard to 
his claim for service connection for the residuals of a 
gunshot wound of the right hand.  The issue of the veteran's 
entitlement to a TDIU was essentially held in abeyance 
pending the outcome of his service connection claims.

In a Report of Contact dated in October 1997, the veteran's 
attorney stated that he had no idea where the veteran was.  
He said the veteran was homeless, he had been living under a 
bridge, had been in prison, and had been in the state 
hospital for short periods.  The attorney subsequently 
provided the RO with the veteran's most recent mailing 
address.

In November 1997, there is evidence that the RO attempted to 
contact the veteran at the address provided by his attorney.  
The correspondence was returned by the Post Office in 
December 1997 as unclaimed.  An attached note indicated that 
the RO decided to suspend the veteran's appeal pending 
learning his whereabouts.

The veteran's attorney contacted the RO in October 1998 and 
inquired as to the status of the veteran's appeal, indicating 
he had not heard from the RO since September 1997.  The RO 
responded in November 1999, telling the attorney that the 
veteran's appeal had been suspended because his whereabouts 
were unknown.  Later that month, the attorney provided the RO 
with the veteran's most current mailing address (the 
Martinsburg VAMC).

In a letter dated in December 1998, the RO told the veteran 
that he could be scheduled for a VA examination.  Pursuant to 
38 C.F.R. § 3.655, he was advised that failure to report for 
a scheduled VA examination could have adverse consequences on 
his claim.  He was also asked to provide information 
pertaining to his military service.  There is no indication 
that the letter was returned by the Post Office.

The record shows that the veteran was scheduled for a VA 
psychiatric examination in February 1999, but that the 
examination was canceled due to incorrect jurisdiction.  
Another examination was scheduled in March 1999.  The veteran 
failed to report for this examination.  A note from the RO 
indicated that the veteran's attorney had been contacted, and 
that the attorney did not have the veteran's current mailing 
address.

In July 1999, service connection for PTSD and the residuals 
of a gunshot wound of the right hand was denied by the RO.  
The RO held that the veteran had failed to submit evidence 
showing that he had a current diagnosis of PTSD or a 
disability of the right hand.  Entitlement to TDIU was denied 
because the veteran had not been found unable to secure or 
follow a substantially gainful occupation due solely to his 
service-connected disabilities (scars of the right arm, 
malaria, and scrub typhus).  A supplemental statement of the 
case (SSOC) was mailed to the veteran in July 1999.  The SSOC 
was returned by the Post Office as undeliverable that same 
month.  In a letter dated in September 1999, the veteran's 
attorney reported that he had not had contact with the 
veteran in "some time," and that he was unable to supply 
his current mailing address.



III.  New and Material Evidence to Reopen

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
must be filed in order to initiate an appeal of any issue 
adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1) 
(West 1991).  If a notice of disagreement is not filed within 
one year of notice of the decision, the RO's determination 
becomes final.  See 38 U.S.C.A. § 7105(c).  

In a June 1983 rating decision, the RO denied service 
connection for a nervous condition, including PTSD.  The 
veteran was duly notified of the decision in June 1983, but 
did not enter notice of disagreement with this decision 
within one year of such notice.  Therefore, the June 1983 RO 
rating decision became final.  In this regard, the Board 
notes that the veteran filed an Application for Compensation 
or Pension in April 1984, still within one year of notice of 
the June 1983 RO rating decision denial, in which he listed 
"nerves," "PTS[D]," and "mental illness"  among the 
disorders for which he was seeking service connection.  
However, the April 1984 Application for Compensation or 
Pension did not express disagreement with the RO's June 1983 
rating decision.  The submitted Form 21-526 contained no 
mention of the veteran's April 1983 claim for service 
connection for a psychiatric disorder, including PTSD, or any 
reference to the RO's June 1983 rating decision; the form 
simply listed the psychiatric disabilities for which the 
veteran was seeking service connection.  A notice of 
disagreement must "express[ ] dissatisfaction or 
disagreement with an adjudicative determination" and "must 
be in terms which can be reasonably construed as disagreement 
with that determination."  38 C.F.R. § 20.201.  See Allin v. 
Brown, 10 Vet. App. 55 (1997) (veteran's submission of net 
worth statement, with his own request for service connection 
for disabilities which had their start during service and for 
a careful review of his claim, was not accepted as NOD 
because it failed to express disagreement with RO decision). 

In a July 1984 rating decision, the RO concluded that the 
veteran had not presented new and material evidence to reopen 
a claim for service connection for a nervous condition, 
including PTSD.  The veteran was duly notified of the 
decision in July 1984, but did not enter notice of 
disagreement with this decision within one year of such 
notice.  Therefore, the RO's July 1984 rating decision 
denying reopening of a claim for service connection for 
nervous condition, including PTSD, became final.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 20.302, 20.1103. 

A final decision under the provisions of 38 U.S.C.A. § 7105 
cannot be reopened and reconsidered by VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material evidence 
has been submitted, VA must reopen a previously denied claim.  
See Spencer v. Brown, 4 Vet. App. 283, 286-87 (1993).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative  nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be fairly considered in order to 
fairly decide the merits of the claim.  C.F.R. § 3.156(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108.  Consequently, the 
evidence that must be considered in determining whether there 
is a basis for reopening this claim is that evidence added to 
the record since the July 1984 rating decision, the last 
disposition in which the appellant's claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

In this case, in the December 1993 rating decision on appeal, 
the RO reopened the veteran's claim for service connection 
for an acquired psychiatric disorder, to include PTSD, and 
considered that issue on a de novo basis.  The Board has a 
legal duty to address the "new and material evidence" 
requirement regardless of the actions of the RO.  If the 
Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

After a review of the evidence of record, the Board finds 
that the evidence associated with the claims file subsequent 
to the RO's July 1984 rating decision which is new, by itself 
or in connection with evidence previously assembled, is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of a claim of service connection 
for an acquired psychiatric disorder, including PTSD.  The 
new evidence of record since the July 1984 rating decision 
includes diagnoses of PTSD and other psychiatric diagnoses, 
evidence which was not present at the time of the July 1984 
rating decision denial of reopening (only a "possible" PTSD 
diagnosis was then of record).  

The Board finds that the evidence received subsequent to the 
RO's July 1984 rating decision denial is new and material, 
and the requirements to reopen the claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD, have been met.  Accordingly, the veteran's 
claim is reopened.   38 U.S.C.A. §§ 5108, 7105; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.156(a), 20.1105; 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  Having reopened the claim for service 
connection, the Board will address the merits of such claim.  

IV.  Service Connection for an Acquired Psychiatric Disorder, 
including PTSD

A. PTSD

The veteran contends that he currently has PTSD as a direct 
result of various stressors during active service in Vietnam.  
He specifically contends that he engaged in combat with the 
enemy during service and was exposed to various in-service 
stressful events, including the death or injury of fellow 
servicemen, an ambush, being shot at, being bombed or 
shelled, including with a grenade, a claymore mine detonation 
in his vicinity, walking point in combat patrol, and treating 
or dealing with casualties.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)), as well 
as (2) a link, established by medical evidence, between 
current symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2001).  See Cohen v. Brown, 
10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996)).

Prior to the effective date of 38 C.F.R. § 3.304(f) on June 
18, 1999, and at the time of the veteran's claim for service 
connection for PTSD, the requirements for service connection 
for PTSD were: medical evidence establishing a clear 
diagnosis of the condition; credible supporting evidence that 
the claimed stressor actually occurred; and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  The prior regulation provided 
that, if the evidence established that the veteran engaged in 
combat with the enemy and the claimed stressor was related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor was 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. 
§ 3.304(f) (1998).  

The prior regulation also provided that, if the claimed in-
service stressor was related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded a combat citation, such as the Purple 
Heart Medal, Combat Infantryman Badge, or similar combat 
citation, was accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board 
concludes that the probative medical evidence has not 
established service connection for PTSD under either the new 
or old regulation pertaining to service connection for PTSD.  
In rendering this conclusion, the Board notes that the 
substance of the previous 
38 C.F.R. § 3.304(f) has not been significantly altered.  
Under the new regulation, the three requirements remain 
essentially unchanged (medical evidence of a current 
diagnosis of PTSD medically linked to a stressful event in 
service and credible evidence that the claimed in-service 
stressor occurred).  See 38 C.F.R. § 3.304(f) (2001).  

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
must be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory, that is, not contradicted by 
service records, and "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f) (2000); Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  Service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

In this case, the evidence shows that the veteran engaged in 
combat with the enemy.  The veteran asserts that he 
participated in multiple combat operations during his service 
in Vietnam.  38 C.F.R. § 3.304(f) states that, if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The evidence of record shows that the veteran's 
MOS was as an infantryman, and that he was a recipient of the 
Purple Heart Medal and the Bronze Star Medal with a "V" 
device.  As these medals serve as evidence that he engaged in 
combat, the Board is satisfied that evidence of the veteran's 
in-service stressors has been presented. The report from the 
ESG (now USASCRUR) further confirms that the veteran's unit 
participated in many combat actions and enemy engagements, 
including small arms fire and claymore mines, which resulted 
in the veteran being wounded in action in August 1970, in 
members of his company being killed or wounded in action in 
1970, and confirmed that the veteran likely performed point 
man duties while in Vietnam.  Finally, service connection has 
been established for the veteran's scars of the right arm 
during service.  Based on this evidence, the Board finds that 
the veteran engaged in combat with the enemy during his 
Vietnam service, and that the stressful events he has 
reported are consistent with such incidents of combat.  
38 U.S.C.A. § 1154(b); VAOPGCPREC 12-99 (Oct. 18, 1999) 
(published at 65 Fed. Reg. 6257 (2000)).

However, as the analysis below demonstrates, the weight of 
the probative medical evidence has not established a 
currently diagnosed disability of PTSD under either the new 
or old regulation pertaining to service connection for PTSD.  
In rendering this conclusion, the Board notes that, as 
applied to this veteran's case, the substance of the previous 
38 C.F.R. § 3.304(f) has not been significantly altered.  The 
new regulation still requires that the medical evidence 
demonstrate a current diagnosis of PTSD, although it no 
longer requires a "clear" diagnosis of PTSD.  See 38 C.F.R. 
§ 3.304(f) (2001).  Therefore, because the general 
requirements of the regulation have not been substantively 
changed as applied to this veteran, the Board finds that the 
veteran was not prejudiced by not being notified of the 
change in the regulation.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

As an in-service stressor related to combat has been 
established, the next question is whether the medical 
evidence demonstrates that the veteran currently has a 
diagnosed disability of PTSD.  A diagnosis of PTSD is a 
medical determination.  See Cohen, 10 Vet. App. 128; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  In this regard, the 
Board has considered the evidence for and against a medical 
diagnosis of PTSD.  The Board has reviewed and considered all 
of the evidence in the veteran's claims files, including the 
veteran's statements, though each item may not be 
specifically mentioned in the decision.  See Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).  

The Board recognizes that in 1985 and 1986 psychological 
diagnoses of PTSD were made, and a "possible" PTSD 
diagnosis was made in October 1991, but the Board concludes 
in this decision that the weight of the evidence demonstrates 
that the veteran does not now have a diagnosed disability of 
PTSD.   The July 1985 report from psychologist R.D. Pearse 
indicated that the veteran suffered from undifferentiated 
type schizophrenic disorder and chronic PTSD and this 
psychologist attributed the veteran's PTSD to his military 
service.  While this constitutes some evidence that the 
veteran has been diagnosed with PTSD related to in-service 
combat stressors, there is other, including more recent, 
medical evidence which reflects that the veteran does not 
have a diagnosed disability of PTSD.  For example, a 
diagnosis of PTSD was not found on a subsequent examination 
by the same psychologist, R.D. Pearse, in February 1992, and 
the psychiatric diagnoses at a July 1993 VA PTSD examination 
(alcohol dependence, alcohol hallucinosis, and a schizotypal 
personality disorder) did not include PTSD, but specifically 
included the opinion that the veteran's symptomatology did 
not meet the criteria for a diagnosis of PTSD.  In resolving 
the conflicting medical evidence, the Board may not just 
accept one diagnosis or evidence from one period of time, and 
ignore the other evidence of record.  

Where, as in this veteran's case, there is a difference of 
medical opinion, the Court has stated that "[i]t is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence."  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  With regard to the weight to assign to 
medical opinions, the Court has held that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Winsett v. West, 11 Vet. 
App. 420 (1998) (Court affirmed the Board's decision which 
weighed two medical opinions, from an expert and a treating 
physician); Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(Board favoring one medical opinion over another is not 
error); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992) 
(Board may not ignore the opinion of a treating physician, 
but is free to discount the credibility of that statement).  
The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

Weighing the evidence for and against the veteran's claim, 
the Board finds that the evidence that the veteran does not 
have PTSD, including the July 1993 VA psychiatric opinion, is 
of greater weight and probative value than the evidence that 
the veteran has PTSD, including the 1985 and 1986 
psychological reports of record reflecting diagnoses of PTSD 
and the October 1991 medical opinion of "possible" PTSD.  
The 1993 VA examination was conducted later in time than the 
diagnoses of PTSD in 1985 (which diagnosis was carried 
forward in 1986).  The 1993 VA PTSD examination was conducted 
by a psychiatrist, who had more extensive medical training 
than the psychologist who included PTSD as a secondary 
diagnosis in the July 1985 psychological examination.  The 
July 1993 VA psychiatric examination was based on a more 
thorough history than the July 1985 psychological diagnoses 
which included PTSD.  The histories recorded at both 
examinations note the veteran's history of Vietnam service 
and injury in service to the right forearm; however, the July 
1993 VA examination additionally recorded as part of the 
history that the veteran had been involved in combat several 
times, was a rifleman, and had witnessed several friends 
killed in battles.  Both examinations recorded the veteran's 
complaints and clinical observations.  Although neither 
examination specifically delineated the symptoms which 
supported or refuted a diagnosis of PTSD, the VA psychiatrist 
specifically offered a medical opinion that the 
symptomatology was not sufficient to support a diagnosis of 
PTSD.  The private psychologist included a diagnosis of PTSD 
(in addition to, or secondary to, undifferentiated type 
schizophrenic disorder), but did not indicate the basis for 
the diagnosis aside from indicating that psychological 
testing was performed; the "evaluation results" reported 
from the psychological testing did not ascribe any 
symptomatology to the PTSD diagnosis and did not address a 
PTSD diagnosis.  The VA psychiatric opinion, on the other 
hand, addressed the role of the veteran's other psychiatric 
disorders, including undifferentiated type schizophrenic 
disorder, in reaching its conclusion that PTSD symptomatology 
sufficient for a diagnosis of PTSD had not been demonstrated.  

With regard to the weight to ascribe to the 1985 
psychological diagnosis of PTSD, the PTSD diagnosis, when 
rendered, has always been considered as a secondary 
diagnosis.  For example, the July 1985 report from 
psychologist R.D. Pearse indicated that the veteran suffered 
from PTSD as a secondary diagnosis only, while the primary 
Axis I diagnosis was undifferentiated type schizophrenic 
disorder.  The same psychologist previously saw the veteran 
about one year earlier and entered diagnoses of schizotypal 
personality disorder and a provisional diagnosis of 
borderline personality disorder, without diagnosing PTSD.  
Likewise, this psychologist subsequently saw the veteran 
several years later and, in his February 1992 psychological 
assessment, diagnosed psychiatric disorders which did not 
include PTSD.  

Other psychological assessments of the veteran tend to 
demonstrate that he does not currently have PTSD.  For 
example, SSA records reflect that in May 1989 the veteran was 
diagnosed with a personality disorder and alcohol abuse, but 
not PTSD.  SSA records also reflect that in March 1992 a 
different psychologist examined the veteran and diagnosed 
schizophrenic reaction, with no diagnosis of PTSD.  SSA 
benefits were originally predicated on the July 1985 
diagnoses of schizophrenic disorder and PTSD.  However, a 
more recent decision of the SSA indicates this changed so 
that the veteran is receiving disability benefits due to non-
service-connected disabilities of a personality disorder and 
alcohol abuse.  

The October 1991 letter opinion from the readjustment 
counseling therapist, J.C. Coulter, that the veteran 
"possibly" was suffering from PTSD from his Vietnam tour, 
lacks probative value.  The language used indicated only a 
possibility, not probability, that the veteran could have 
PTSD.  This readjustment counseling therapist further 
qualified this statement, however, by writing that an 
official diagnosis could not be rendered because the veteran 
had not been thoroughly examined.  By its own terms, this 
suggestion that a diagnosis of PTSD might possibly be found 
with further testing does not constitute a medical diagnosis 
of PTSD.  Considered in its full context, the readjustment 
counseling therapist's statement lacks probative value 
because it is an opinion of mere possibility and not 
probability.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (a letter from a physician indicating that veteran's 
death "may or may not" have been averted if medical 
personnel could have effectively intubated the veteran was 
held to be speculative); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (the Court found evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a physician's statement that the veteran may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis also implied "may or 
may not" and was deemed speculative); Bloom v. West, 12 Vet. 
App. 185 (1999) (the Court held that a physician's opinion 
the veteran's time as a prisoner of war "could have" 
precipitated the initial development of a lung condition, by 
itself and unsupported and unexplained, was "purely 
speculative"); and Bostain v. West, 11 Vet. App. 124, 128 
(1998) (the Court held that a physician's opinion that an 
unspecified preexisting service-related condition "may 
have" contributed to the veteran's death was too speculative 
to be new and material evidence).  Even assuming, arguendo, 
that this statement had any probative value, it is far 
outweighed by the subsequent 1993 VA PTSD psychiatric 
examination findings and diagnoses of non-PTSD psychiatric 
disorders. 

The other medical evidence of record includes service medical 
records which are negative for psychiatric symptomatology.  
However, because of the nature of delay in onset of PTSD, the 
Board does not find the absence of service medical record 
findings to be unfavorable to the veteran's claim.  

The Board notes the assertions by the veteran and his 
attorney representative that the veteran currently has a 
medical diagnosis of PTSD, as well as the assertions that 
other psychiatric diagnoses of record - schizophrenia and 
substance abuse - are erroneous diagnoses which really 
reflect PTSD symptomatology and should have been rendered by 
the medical professionals as PTSD diagnoses.  In this regard, 
there is no evidence that either the veteran or his attorney 
is competent to provide a medical diagnosis because this 
requires specialized medical knowledge.  While the veteran is 
competent to report and describe to a medical professional 
the in-service stressful events, as well as symptoms he 
experiences at any time, it is the province of health care 
professionals to enter conclusions which require medical 
opinions, including a medical diagnosis and an opinion as to 
the relationship between a current disability and service.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  If medical 
evidence, as opposed to lay assertions, becomes available 
showing a diagnosis of PTSD related to his military service, 
the veteran may request that his claim for service connection 
for PTSD be reopened.

For the reasons indicated, the Board finds that the evidence 
of record which reflects a diagnosis of PTSD in 1985 and 1986 
is outweighed by the medical evidence and medical opinion 
evidence of record, including the July 1993 VA PTSD 
examination report, which shows that the veteran's 
psychiatric symptoms do not meet the criteria for a current 
diagnosis of PTSD.  Because the weight of the medical 
evidence of record demonstrates that the veteran currently 
does not have a diagnosed disability of PTSD, the Board finds 
that PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304(f).  As the preponderance of the evidence is 
against the claim for service connection for PTSD, the Board 
finds that there is not an approximate balance of positive 
and negative evidence to which the benefit-of-the-doubt 
standard applies.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

B. Other Psychiatric Disorders

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Schizotypal personality disorder is not a 
chronic disease, or, in the case of mental disorders, a 
psychosis, for which presumptive service connection may be 
granted.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2001).  

The veteran contends that he has alcohol dependence and 
substance abuse secondary to his PTSD, and that he had a 
preexisting psychiatric disorder which was aggravated by 
service.  In light of the Board's finding and conclusion that 
the veteran's does not have PTSD, so that PTSD is not 
established as a service-connected disability, such claims of 
entitlement to alcohol dependence and substance abuse 
secondary to PTSD are without legal merit.  See Sabonis v. 
Brown, 
6 Vet. App. 426, 430 (1994) (where the law is dispositive of 
the claim, it should be denied because of lack of legal 
entitlement under the law).  

Through his attorney, the veteran also contends that an 
unspecified psychiatric disorder preexisted service and was 
aggravated by service.  The veteran has been diagnosed with 
schizotypal personality disorder, as well as alcohol 
dependence and alcohol hallucinosis.  Direct service 
connection, including by way of aggravation, may not be 
granted for alcohol dependence and alcohol hallucinosis.  38 
U.S.C.A. § 1110 specifically provides that "no compensation 
shall be paid if the disability is the result of the person's 
own willful misconduct or abuse of alcohol or drugs."  See 
also 38 C.F.R. §§ 3.1(n), 3.301 (2001).  See Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001). 

With regard to the veteran's diagnosed schizotypal 
personality disorder, diagnosed years after service 
separation, the Board notes that personality disorders are 
not disabilities within the meaning of applicable legislation 
and that service connection cannot be established therefor.  
38 C.F.R. §§ 3.303(c), 4.9 (2001); See Winn v. Brown, 8 Vet. 
App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. 
Cir. 1997); Beno v. Principi, 3 Vet. App. 439, 441 (1992).  
While service connection may be established for a mental 
disorder superimposed upon a personality disorder, 
personality disorders are not diseases or injuries for 
compensation purposes, except to the extent that they are 
proximately due to or the result of a service-connected 
disease or injury.  See VAOPGCPREC 82-90 (service connection 
for a congenital disease may be awarded if aggravated during 
active service).  

Service medical records show that at the service entrance 
examination the veteran reported that he had, or had 
experienced, no psychiatric symptoms; he specifically denied 
symptoms including frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, loss of 
memory or amnesia, and nervous trouble of any sort.  Both 
service entrance and service separation examinations are 
negative for any complaints or findings of psychiatric 
abnormality.  Likewise, service medical record entries are 
negative for complaints, findings, or diagnoses of a 
psychiatric disorder.  There is no evidence of an inservice 
psychiatric disorder.

The veteran first complained of some psychiatric symptoms in 
1977, notably several years after service separation in 1970.  
Years after service separation, in 


1982, he complained of personality conflicts and psychiatric 
symptoms, for which he was hospitalized and diagnosed as 
having a schizotypal personality disorder.  Thus, there is no 
evidence of any psychiatric disorder during service, 
including no evidence of permanent increase in severity of a 
personality disorder during service, and there is no evidence 
of an occurrence, injury, or disease in service which has 
been related to the veteran's currently diagnosed psychiatric 
disorder of schizophrenic personality disorder. 

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  However, aggravation 
may not be conceded where, as in this case, the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (2001). 

As there is no evidence of occurrence, injury, or disease or 
related psychiatric disorder in service, the Board must find 
that the veteran's currently diagnosed schizotypal 
personality disorder was not incurred or aggravated in 
service or as a result of any incident of service.  Further, 
the competent medical evidence does not relate any such 
disorder to his military service.  In fact, the July 1993 VA 
examiner specifically indicated that the veteran's 
psychiatric problems were not related to his military 
service.  38 U.S.C.A. § 1110; Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.102, 3.303, 3.306, 4.9; 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159). 

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, 


with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  For the reasons indicated, the Board finds 
the preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder 
(other than PTSD).

V.  Service Connection for Disability of the Right Hand

As previously referenced, service connection may be granted 
for a disability resulting from personal injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in the 
line of duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  VA regulations further provide that service 
connection may be established on a secondary basis for a 
disability which is shown to be proximately due to or the 
result of a service-connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show that (1) a current disability 
exists, and (2) the current disability was either (a) caused, 
or (b) aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 
439 (1995).

In the instant case, the weight of the evidence of record 
demonstrates that the veteran does not have a current 
disability manifested by weakness or loss of strength of the 
right hand.  While the VA examiner at the April 1977 VA 
general medical examination noted moderate strength loss of 
the right hand, the VA examiner did not diagnose a disability 
involving strength loss of the right hand and did not relate 
the moderate strength loss of the right hand to the veteran's 
in-service gunshot wound injury or to the service-connected 
scars (residuals of gunshot wound) of the right arm.  
However, at a subsequent VA systemic examination in June 
1993, the veteran stated that, other than the scar in the 
proximal right ulnar 


area, he did not have any problems pertaining to his in-
service gunshot wound to the right ulnar area; on 
examination, his musculoskeletal system, including 
specifically the right arm (other than the separate 
disability of service-connected scars), was found to be 
within normal limits.  The VA examiner specifically found 
that there was no evidence of limitation of function of the 
affected part.  

In weighing the evidence of record, the Board finds that the 
later June 1993 VA examination report findings outweigh the 
earlier April 1977 VA general medical examination findings.  
The Board finds especially probative the veteran's reporting 
at the June 1993 VA examination that he did not have any 
problems pertaining to his in-service gunshot wound to the 
right ulnar area.  His absence of complaints of right hand or 
right arm weakness or loss of grip strength since 1977 is 
consistent with his June 1993 reporting and the negative 
clinical findings indicated in June 1993.  The other medical 
evidence of record also is consistent with the June 1993 VA 
examination findings.  The other medical evidence of record 
is negative for any report by the veteran or clinical 
findings of right hand or right arm weakness since 1977.  For 
example, physical examination during hospitalizations in 
January and February 1984 and March 1984 was within normal 
limits.  In February 1992, the veteran reported that he was 
responsible for household chores which included chopping 
wood, with no mention of any complaints regarding the right 
hand or arm.  The veteran also filed claims for service 
connection for various disorders over the years which did not 
include or mention right hand weakness or loss of grip 
strength.  

Based on this evidence, the Board finds that the 
preponderance of the evidence demonstrates that the veteran 
does not have a current disability manifested by weakness or 
loss of grip strength of the right hand.  Accordingly, the 
Board must find that service connection for a disability of 
the right hand is not warranted.  38 U.S.C.A. § 1110; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 3.303, 3.310(a); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159). 



Notwithstanding the opinion expressed by the veteran's 
attorney that the veteran suffers from a disability of the 
right hand, such assertion does not meet the requirement that 
there must be competent evidence of a current disability (a 
medical diagnosis).  There is no evidence that the veteran or 
his attorney is a health care professional; therefore, their 
opinions that the veteran currently has a right hand or right 
arm disability manifested by weakness or loss of grip 
strength must fail.  Questions of medical diagnosis or 
causation require the expertise of a medical professional.  
See Espiritu, 2 Vet. App. at 494-95.  If medical evidence 
becomes available showing the presence of a disability of the 
right hand which is related to military service or the 
service-connected residuals of his right arm gunshot wound, 
the veteran or his attorney may request that his claim be 
reopened.

VI. TDIU

The veteran contends that he is entitled to a TDIU due to his 
service-connected disabilities.  The record reflects that the 
veteran is currently in receipt of noncompensable disability 
ratings for his service-connected right arm scars, residuals 
of malaria, and residuals of scrub typhus.  These rating were 
confirmed by the Board in its September 1997 decision.  The 
veteran is not service connected for any other disability.  

Total ratings for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more. 
38 C.F.R. §§ 3.340, 4.16.  In this case, the basic schedular 
criteria set forth in 
38 C.F.R. § 4.16(a) have not been met.  As there are two or 
more service-connected disabilities, but the disabilities 
bring the combined evaluation to only a 


noncompensable rating, the schedular requirements for the 
assignment of a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.340, 3.341, 4.16.  

Nevertheless, a TDIU may be granted even though the 
disability rating does not meet the schedular criteria if the 
veteran's service-connected disabilities, in light of his 
education and occupational background, preclude him from 
securing and following a substantially gainful occupation.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  The term unemployability, 
as used in VA regulations governing total disability ratings, 
is synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 
1991) (published at 57 Fed. Reg. 2317 (1992)).  

In determining whether the veteran is entitled to a TDIU, 
neither the veteran's non-service-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The Court has held that the central 
inquiry in determining whether a veteran is entitled to a 
total rating based on individual unemployability is whether 
service-connected disabilities alone are of sufficient 
severity to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524 (1993).  The test of individual unemployability 
is whether the veteran, as a result of his service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16; see Hatlestad, 
5 Vet. App. 524.  

The issue is whether the veteran's service-connected 
disabilities preclude him from securing or following 
substantially gainful employment.  The veteran's service-
connected disabilities of residuals of malaria and residuals 
of scrub typhus were not manifested by active residuals on 
objective demonstration and his service-connected right arm 
scars manifest no functional limitation.  There is no 
probative evidence in the record to suggest that he is 
incapable of working due solely to the established service-
connected disabilities.  As referenced above, the most recent 
VA 


examinations indicated that the veteran stated that he was 
not experiencing any problems pertaining to his service-
connected gunshot wound or scrub typhus.  Although he claimed 
that he continued to experience residuals of malaria, no 
findings pertaining to malaria were indicated.  The record 
reveals that the veteran has a 12th grade education with two 
years of college studies.  

Further, there is no evidence that the veteran's receipt of 
SSA disability benefits is predicated on any of his service-
connected disabilities.  The most recent decision of the SSA 
indicated that the veteran was receiving disability benefits 
due to non-service-connected disabilities of personality 
disorder and alcohol abuse.  Neither of these psychiatric 
disorders has been associated by competent medical evidence 
to service or service-connected disabilities.  There is 
otherwise no evidence of record to demonstrate that 
disability compensation of any kind was awarded based to any 
degree on the veteran's service-connected disabilities.  
There is no medical opinion of record to support a contention 
that, due solely to service-connected disabilities, the 
veteran was rendered unemployable.  The credible medical 
evidence of record specifically attributes the major 
disabling symptomatology complained of to diagnosed non-
service-connected psychiatric disorders.  As a lay person, 
the veteran is competent to describe symptoms, but is not 
competent to offer evidence which requires medical knowledge, 
such as a diagnosis or a determination of etiology.  See 
Espiritu, 2 Vet. App. at 494-95; Grottveit, 5 Vet. App. at 
93.  

After a review of the evidence of record, the Board finds 
that the weight of the evidence is against the veteran's 
claim for TDIU.  The weight of the evidence does not 
demonstrate that the veteran's service-connected disabilities 
of right arm scars, residuals of malaria, and residuals of 
scrub typhus prevent all substantially gainful employment for 
which he is qualified by reason of his education and work 
experience.  For these reasons, the Board finds that the 
veteran does not meet the 
extraschedular requirement for TDIU.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West Supp. 2001).  


ORDER

New and material evidence having been submitted, the 
veteran's request to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, is granted to this extent only. 

An appeal for service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.

An appeal for service connection for a disability of the 
right hand, including as secondary to the service-connected 
residuals of a right arm gunshot wound, is denied.

An appeal for a TDIU is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

